Title: Plan of a Dry Dock
From: 
To: 


              
            Discription of the Drawing 
            A The wet Dock, B twelve dry Docks, each to contain one Ship, C the upper Lock, by which the Ships are to pass in and out of the wet Dock, F the Canel to supply the Docks with water, E a branch of it leading into the wet Dock, D two other branches which surrounds the dry Docks and by gates opening into each, any one of them can be filled without the others. 
             The water in the wet Dock may always be kept to the same hight by the Canel E. and when the water in the dry Dock, in which the ship is to be let in or out, raises by means of the Canels D. to the same level with that in the wet Dock. the gates of that dock only are to be opened, and when the ship has passed out or in, the gates are to be shut, and a sluce opened from the back end of the Dock into a tunnel which cannot be seen in the drawing, but which is supposed to lay under D No 2, and a little below the bed of the Dock, and communicating with the river, by which means the water in the Dock will be soon discharged, the water in the Lock is supply’d by the Canels D No 3. 
          